DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 11/11/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 35-38 are objected to because of the following informalities:
in claim 35, lines 2-3: “(i) a flex circuit or (i) a cable” should be “(ii) a flex circuit or (iii) a cable”;
in claim 36, lines 2-3: “(i) a flex circuit or (i) a cable” should be “(ii) a flex circuit or (iii) a cable”;
in claim 37, lines 2-3: “(i) a flex circuit or (i) a cable” should be “(ii) a flex circuit or (iii) a cable”;
in claim 38, lines 2-3: “(i) a flex circuit or (i) a cable” should be “(ii) a flex circuit or (iii) a cable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-22, 36-37, and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the at least one second electrode has an outer portion with an outer surface that (i) faces away from the lumen, and (ii) is not covered externally by the insulator and the at least one second electrode” in lines 14-16, which renders the claim indefinite.  It is not clear how the second electrode can have a portion of its outer surface externally uncovered by the second electrode.  How can a portion of an electrode be uncovered by itself?  Such confusion renders claim 18 indefinite.
Claims 19, 36, and 40 are rejected by virtue of its dependence from claim 18.
Claim 20 recites “an insertion arrangement” in line 2, but it is not clear what elements constitute the insertion arrangement other than “a lumen of the insertion arrangement” in line 7. It appears that other claimed elements might be part of the insertion arrangement, but the claim does not make it clear which elements are part of the insertion arrangement and which elements are separate and distinct from the insertion arrangement.  This confusion as to what constitutes the insertion arrangement renders claim 20 indefinite.
Claims 21-22, 37, and 41 are rejected by virtue of their dependence from claim 20.
Claim 39 recites “The insertion apparatus according to claim 1…further comprising a computer arrangement configured to determine information regarding at least one tissue or an orifice of at least one tissue of a subject by using an impedance that is based on the electrical signal” in lines 1-6.  The claim language makes it clear that the computer arrangement is part of 
Claim 40 recites “The insertion apparatus according to claim 18… further comprising a computer arrangement configured to determine information regarding at least one tissue or an orifice of at least one tissue of a subject by using an impedance that is based on the electrical signal” in lines 1-5.  The claim language makes it clear that the computer arrangement is part of the insertion apparatus.  However, claim 18 recites “wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion apparatus” in lines 20-21.  It appears that the electrical connector of claim 18 is intended to connect the first electrically conductive layer to the computer arrangement.  If this is so, then the electrical connector is connected to another portion of the insertion apparatus, i.e., the computer arrangement, which runs counter to the electrical connector being unconnected to the rest of the insertion apparatus of claim 18. This contradiction renders claim 40 indefinite.
Claim 40 recites “the first conductor” in line 1, but it is not clear if this recitation is the same as, related to, or different from “at least one first electrode” of claim 18, line 5.  If they are the same, “the first conductor” of claim 40 should be “the first electrode”.  If they are different or related, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis of “the first conductor” in claim 40.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 13, 20-22, 30-35, 37-39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0286507 (Paassilta)(previously cited), in view of WO 2018/175348 (Ganapathy)(cited by Applicant), and further in view of U.S. Patent No. 4,566,183 (Bloom)(previously cited).
Paassilta teaches an insertion apparatus (FIGS. 3-4 of Paassilta), comprising: a first electrically conductive layer (the electrode 16 or the frame 15 of Paassilta) circumferentially surrounding a lumen (the needle 2 of Paassilta is hollow; paragraphs 0075-0076 of Paassilta); an insulating layer (the insulation layer 17 of Paassilta) at least partially surrounding the first electrically conductive layer; and a second electrically conductive layer (the electrode 18 or the electrode 16 of Paassilta) at least partially surrounding the insulating layer, wherein the insulating layer (the insulation layer 17 of Paassilta) electrically isolates the first electrically 
Paassilta shows how the electrodes 15, 16, and 18 are exposed at the proximal end, but not how they are connected to the measuring circuit. Ganapathy teaches that connectors 68 can be connected to the exposed proximal end of the elongated probes for connection to sockets for a measuring and computing module 22 (paragraph 0064-0065 and FIGS. 2 and 5 of Ganapathy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use connectors 68 connected to exposed proximal ends of the conductive layers since a configuration of connection is required and Ganapathy teaches one such configuration and/or it is a simple substitution of one known element for another to obtain predictable results.
Ganapathy teaches that connectors 68 are connected to the exposed proximal end of the elongated probes for connection to sockets for a measuring and computing module 22 (paragraph 0064-0065 and FIGS. 2 and 5 of Ganapathy). Bloom teaches that the distal ends of the wires are joined to the exposed circumferential proximal portions of elongated electrodes (FIG. 1 and col. 4, lines 13-22 of Bloom).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the distal end of the wires of the connectors 68 of Ganapathy to the exposed circumferential proximal portions of the conductive layers, as suggested by Bloom, since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests an insertion apparatus (FIGS. 3-4 of Paassilta), comprising: 

an insulating layer (i) at least partially surrounding the first electrically conductive layer, and (ii) at least one of spray coated, electrochemically deposited, vapor deposited or sputtered on the first electrically conductive laver (the insulation layer 17 of Paassilta which is flame spray coated; paragraph 0080 of Paassilta); and
a second electrically conductive layer (the electrode 18 or the electrode 16 of Paassilta) at least partially surrounding the insulating layer, and
an electrical connector (the connector of Ganapathy),
wherein the insulating layer (the insulation layer 17 of Paassilta) electrically isolates the first electrically conductive layer (the electrode 16 or the frame 15 of Paassilta) from the second electrically conductive layer (paragraphs 0074-0082 of Paassilta; FIGS. 2-4 of Paassilta), 
wherein the first electrically conductive layer has a portion with an outer surface that (i) faces away from the lumen, and (ii) is externally uncovered by the insulating layer and the second electrically conductive layer (the exposed portion of the electrode 16 or the frame 15 of Paassilta),
wherein the outer surface of the portion of the first electrically conductive layer is permanently connected to the electrical connector which provides an electrical connection to the insertion apparatus (the connector of Ganapathy is attached to the exposed portion of the electrode 16 or the frame 15 of Paassilta), and

wherein the second electrically conductive laver covers the insulating layer at a most distal pointed terminal end of the insertion apparatus (see FIG. 4 of Paassilta). 
With respect to claim 3, the combination teaches or suggests wherein the first electrically conductive layer, the insulating layer, and the second electrically conductive layer form a structure which has a first side and a second side disposed opposite to the first side with respect to the lumen (FIGS. 3-4 of Paassilta), and wherein the first side is longer than the second side thereby forming the most distal pointed terminal end which is a sharp pointed end via the first side at a distal-most portion of the insertion apparatus (the sharp pointed end of the needle in FIGS. 3-4 of Paassilta). 
With respect to claim 5, the combination teaches or suggests that the first electrically conductive layer, the insulating layer, and the second electrically conductive layer form a shaft of the insertion apparatus (the shaft of the needle in FIGS. 3-4 of Paassilta). 
With respect to claim 13, the combination teaches or suggests that the lumen is configured to at least one of (i) have a pharmacological agent injected therethrough, or (ii) have a biopsy obtained therethrough (paragraphs 0028, 0030, 0032-0035, 0045-0046, and 0073 of Paassilta). 
With respect to claim 20, the combination teaches or suggests a method for determining information regarding at least one tissue of a subject or an orifice of the at least one tissue using an insertion arrangement, comprising: 

transmitting an electrical signal using a first electrically conductive layer (the electrode 16 or the frame 15 of Paassilta) that at least partially surrounds a lumen of the insertion arrangement (abstract, paragraphs 0001, 0008-0010, 0028, 0032, 0036-0037, 0039-0041, and 0111-0114 of Paassilta); 
receiving the electrical signal using a second electrically conductive layer (the electrode 18 or the electrode 16 of Paassilta) that at least partially surrounds an insulating layer which at least partially surrounds the first electrically conductive layer (abstract, paragraphs 0001, 0008-0010, 0028, 0032, 0036-0037, 0039-0041, and 0111-0114 of Paassilta); 
providing the electrical signal from an external source via an electrical connector that is permanently connected to an outer surface of a portion of the first electrically conductive layer that (i) faces away from the lumen, and (ii) is externally uncovered by an insulating layer and the second electrically conductive layer (the exposed portion of the electrode 16 or the frame 15 of Paassilta), wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement (the connector of Ganapathy); and 
determining an impedance based on the electrical signal, thereby determining the information regarding the at least one tissue or the orifice of the at least one tissue of the subject (abstract, paragraphs 0001, 0008-0010, 0028, 0032, 0036-0037, 0039-0041, and 0111-0114 of Paassilta). 

With respect to claim 22, the combination teaches or suggests at least one of (i) administering a pharmacological agent to the subject through the lumen, or (ii) obtaining a biopsy sample from the subject through the lumen (paragraphs 0028, 0030-0035, 0045-0046, 0055-0060, 0062-0063, 0073, and 0106 of Paassilta). 
With respect to claim 30, the combination teaches or suggests that the electrical connector is connected to the outer surface of the portion of the first electrically-conductive layer at a proximal section of the insertion apparatus (the connector of Ganapathy attached to the exposed portion of the electrode 16 or the frame 15 of Paassilta), and wherein the second electrically conductive layer extends to a distal-most edge of a distal section of the insertion apparatus (see the sharp pointed end of the needle in FIGS. 3-4 of Paassilta).
With respect to claim 31, the combination teaches or suggests that the electrical connector is integral with the first electrically conductive layer (the connector of Ganapathy attached to the exposed portion of the electrode 16 or the frame 15 of Paassilta makes them integral since (1) they are “of, relating to, or belonging as a part of the whole” (see dictionary.com, definition 1) or (2) they make up a unit “consisting or composed of parts that together constitute a whole” (see dictionary.com, definition 3)).
With respect to claim 32, the combination teaches or suggests a hollow tubular structure, comprising:

an insulating layer (the insulation layer 17 of Paassilta) at least partially surrounding the first electrically conductive layer;
an insulating layer (i) at least partially surrounding the first electrically conductive layer, and (ii) at least one of spray coated, electrochemically deposited, vapor deposited or sputtered on the first electrically conductive layer (the insulation layer 17 of Paassilta which is flame spray coated; paragraph 0080 of Paassilta), and
an electrical connector (the connector of Ganapathy),
wherein the first and second electrically conductive layers, the insulating layer and the electrical connector are provided in a fixed manner (the connector of Ganapathy is attached to the exposed portion of the electrode 16 or the frame 15 of Paassilta, which are fixed to the insulation layer 17 and the electrode 18),
wherein the insulating layer electrically isolates the first electrically conductive layer from the second electrically conductive layer (the insulation layer 17 of Paassilta performs this function),
wherein the first electrically conductive layer has a portion with an outer surface that (i) faces away from the lumen, and (ii) is externally uncovered by the insulating layer and the second electrically conductive layer (the exposed portion of the electrode 16 or the frame 15 of Paassilta),
wherein the outer surface of the portion of the first electrically conductive layer is connected to the electrical connector which provides an electrical connection to the 
wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the hollow tubular structure (the connector of Ganapathy), and
wherein the second electrically conductive layer covers the insulating layer at a most distal pointed terminal end of the insertion apparatus (FIGS. 3-4 of Paassilta).
With respect to claim 33, the combination teaches or suggests that the outer surface of the portion of the first electrically conductive layer is permanently connected to the electrical connector (the connector of Ganapathy is attached to the exposed portion of the electrode 16 or the frame 15 of Paassilta).
With respect to claim 34, the combination teaches or suggests that the electrical connector is integral with the first electrically conductive layer (the connector of Ganapathy attached to the exposed portion of the electrode 16 or the frame 15 of Paassilta makes them integral since (1) they are “of, relating to, or belonging as a part of the whole” (see dictionary.com, definition 1) or (2) they make up a unit “consisting or composed of parts that together constitute a whole” (see dictionary.com, definition 3)).
With respect to claim 35, the combination teaches or suggests that the electrical connector is configured to be connected to at least one of (i) one or more wires, (i) a flex circuit or (i) a cable so as to connect to an external device (the connectors of Ganapathy are connected to the processing unit which itself contains wires between its internal components; paragraph 0072 of Paassilta).  
With respect to claim 37, the combination teaches or suggests that the electrical connector is configured to be connected to at least one of (i) one or more wires, (i) a flex circuit 
With respect to claim 38, the combination teaches or suggests that the electrical connector is configured to be connected to at least one of (i) one or more wires, (i) a flex circuit or (i) a cable so as to connect to an external device (the connectors of Ganapathy are connected to the processing unit which itself contains wires between its internal components; paragraph 0072 of Paassilta).  
With respect to claim 39, the combination teaches or suggests that the first electrically conductive layer is configured to transmit an electrical signal, wherein the second electrically conductive layer is configured to receive the electrical signal, and further comprising a computer arrangement configured to determine information regarding at least one tissue or an orifice of at least one tissue of a subject by using an impedance that is based on the electrical signal (paragraphs 0008-0009, 0014, 0028, 0032, 0036-0038, 0040-0041, 0043, and 0111-0113 of Paassilta).  
With respect to claim 41, the combination teaches or suggests that the insulating layer is at least one of spray coated, electrochemically deposited, vapor deposited or sputtered on the first electrically conductive layer (the insulation layer 17 of Paassilta which is flame spray coated; paragraph 0080 of Paassilta), and wherein the second electrically conductive layer covers the insulating layer at a most distal pointed terminal end of the insertion arrangement (FIGS. 3-4 of Paassilta).  
With respect to claim 42, the combination teaches or suggests that the first electrically conductive layer is configured to transmit an electrical signal, wherein the second electrically .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Ganapathy, and further in view of Bloom, and further in view of U.S. Patent No. 7,862,563 (Cosman)(previously cited).
Paassilta teaches that the first electrically conductive layer, the insulating layer, and the second electrically conductive layer form a beveled structure, and wherein the outer surface of the portion of the first electrically conductive layer is provided on a proximal-most portion of the insertion apparatus (the sharp pointed end in FIG. 4 of Paassilta). Cosman teaches the use of grinding to ensure that the needle tip is at its proper shape (FIG. 4 and col. 19, lines 30-65 of Cosman1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind the tip of Paassilta so as to ensure the needle tip is the proper shape.
With respect to claim 4, the combination teaches that the first electrically conductive layer, the insulating layer, and the second electrically conductive layer form a beveled structure (the sharp pointed end in FIG. 4 of Paassilta) that has a distal-most grinded end forming the most distal pointed terminal end which is a grinded sharp pointed end at a distal-most portion of the insertion apparatus (the grinding suggested by Cosman) at a distal-most portion of the insertion .

Claims 6-7, 18-19, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta, in view of Ganapathy, and further in view of Bloom, and further in view of U.S. Patent No. 6,356,783 (Hubbard)(previously cited).
Paassilta teaches an insertion apparatus (FIGS. 3-4 of Paassilta), comprising: a first electrically conductive layer (the frame 15 of Paassilta) circumferentially surrounding a lumen (the needle 2 of Paassilta is hollow; paragraphs 0075-0076 of Paassilta); an insulating layer (the insulation layer 17 of Paassilta) at least partially surrounding the first electrically conductive layer; and a second electrically conductive layer (the electrode 18 or the electrode 16 of Paassilta) at least partially surrounding the insulating layer, wherein the insulating layer (the insulation layer 17 of Paassilta) electrically isolates the first electrically conductive layer (the frame 15 of Paassilta) from the second electrically conductive layer (paragraphs 0074-0082 of Paassilta; FIGS. 2-4 of Paassilta). 
Paassilta shows how the electrodes 15, 16, and 18 are exposed at the proximal end, but not how they are connected to the measuring circuit. Ganapathy teaches that connectors 68 can be connected to the exposed proximal end of the elongated probes for connection to sockets for a measuring and computing module 22 (paragraph 0064-0065 and FIGS. 2 and 5 of Ganapathy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use connectors 68 connected to exposed proximal ends of the conductive layers since a configuration of connection is required and Ganapathy teaches one such 
Ganapathy teaches that connectors 68 are connected to the exposed proximal end of the elongated probes for connection to sockets for a measuring and computing module 22 (paragraph 0064-0065 and FIGS. 2 and 5 of Ganapathy). Bloom teaches that the distal ends of the wires are joined to the exposed circumferential proximal portions of elongated electrodes (FIG. 1 and col. 4, lines 13-22 of Bloom).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the distal ends of the wires of the connectors 68 of Ganapathy to the exposed circumferential proximal portions of the conductive layers, as suggested by Bloom, since it is a simple substitution of one known element for another to obtain predictable results.
Paassilta teaches the use of a syringe for delivery of substances and sampling (paragraphs 0028, 0030-0035, 0045-0046, 0055-0060, 0062-0063, 0073, and 0106 of Paassilta).  Hubbard discloses a method for attaching a syringe 4 using a hub 6 in which the syringe 4 that has a plunger 11 and a vessel (FIG. 1 and col. 2 of Hubbard).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the connection of Hubbard for connection to the frame 15 of Paassilta since a connection is required and Hubbard teaches one such connection and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 6, the combination teaches or suggests a hub (the hub of the combination suggested by Hubbard), wherein the shaft extends distally from the hub (the shaft formed by the frame 15, the insulation layer 17, and the electrode 16 of Paassilta extends from the hub of the combination), and wherein a section of the outer surface of the portion of the first 
With respect to claim 7, the combination teaches or suggests a barrel (the vessel of the combination suggested by Hubbard) connected to the hub (the hub of the combination suggested by Hubbard); and a plunger (the plunger of the combination suggested by Hubbard) configured to be inserted into the barrel. 
With respect to claim 18, the combination teaches or suggests an insertion apparatus, comprising: 
a hub (the hub of the combination suggested by Hubbard); 
an electrical connector (the connector of Ganapathy); and
a shaft extending from the hub and surrounding a lumen (the shaft formed by the frame 15, the insulation layer 17, and the electrode 16 of Paassilta extends from the hub of the combination) and surrounding a lumen (the lumen of Paassilta), wherein the shaft includes an outer surface having at least one first electrode formed thereon or therein (the electrode 18 or the electrode 16 of Paassilta), and wherein the at least one first electrode extends for more than half of an external circumference of the shaft (see FIGS. 3-4 of Paassilta),
wherein the shaft includes:
• at least one second electrode formed or provided on or in an inner surface thereof (the frame 15 of Paassilta),
• an insulator (i) separating and insulating the first and second electrodes from one another, and (ii) at least one of spray coated, electrochemically 
wherein the at least one second electrode has an outer portion with an outer surface that (i) faces away from the lumen, and (ii) is not covered externally by the insulator and the at least one second electrode (the frame 15 of Paassilta), 
wherein the outer surface of the outer portion of the at least one second electrode is permanently connected to the electrical connector which provides an electrical connection to the insertion apparatus (the connector of Ganapathy is attached to the exposed portion of the frame 15 of Paassilta),
wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion apparatus (the connector of Ganapathy), and 
wherein the first electrode covers the insulator at a most distal pointed terminal end of the insertion apparatus (FIGS. 3-4 of Paassilta). 
With respect to claim 19, the combination teaches or suggests a barrel (the vessel of the combination suggested by Hubbard) connected to the hub (the hub of the combination suggested by Hubbard); and a plunger (the plunger of the combination suggested by Hubbard) configured to be inserted into the barrel.
With respect to claim 36, the combination teaches or suggests that the electrical connector is configured to be connected to at least one of (i) one or more wires, (i) a flex circuit or (i) a cable so as to connect to an external device (the connectors of Ganapathy are connected to the processing unit which itself contains wires between its internal components; paragraph 0072 of Paassilta).  
.  

Claim Interpretation
The Examiner suggests the following amendments to claims 1, 18, 20, and 32 so as to make these claims allowable. 
For claim 1:
wherein the material of the outer surface of the portion of the first electrically conductive layer extends radially outward so as to integrally form  the electrical connector which provides an electrical connection to the insertion apparatus…
For claim 18:
wherein the material of the outer surface of the outer portion of the at least one second electrode extends radially outward so as to integrally form  the electrical connector which provides an electrical connection to the insertion apparatus…
For claim 20:
providing the electrical signal from an external source via an electrical connector that is formed from the material of the first conductive layer that extends radially outward from  an outer surface of a portion of the first 
For claim 32:
wherein the material of the outer surface of the portion of the first electrically conductive layer extends radially outward so as to integrally form  the electrical connector which provides an electrical connection to the hollow tubular structure…
The prior art does not teach or suggest these features along with the other features of their respective claims.

Response to Arguments
The Applicant’s arguments filed 11/11/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
With respect to claim 18, the Applicant asserts that claim 18 is amended to address its indefiniteness issue.  The Examiner respectfully disagrees.  It is not clear how the second electrode can have a portion of its outer surface externally uncovered by the second electrode.  
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
The Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Col. 3, lines 55-65 of U.S. Patent No. 4,469,109; col. 4, lines 4-15 of U.S. Patent No. 4,566,183; and col. 2, lines 10-41 and col. 4, lines 4-30 of U.S. Patent No. 5,279,306 disclose this as well.